Order affirmed, with costs, without prejudice to a new application by the City of New York to compel the retirement of respondent Kullmann, in accordance with the decision of this court in Matter of City of New York v. Schoeck (294 N.Y. 559) decided herewith, if respondent Kullmann is found to be disqualified for duty upon a new examination before a special medical board, as directed in Matter of Kullmann v. Walsh
(294 N.Y. 557) decided herewith. No opinion.
Concur: LEHMAN, Ch. J., LOUGHRAN, LEWIS, CONWAY, DESMOND, THACHER and DYE, JJ.